Citation Nr: 0214800	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  00-07 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to DIC benefits pursuant to 38 U.S.C.A. 
§ 1318(b) (West 1991 & Supp 2001).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to July 
1946.  He died in November 1999.  The appellant is the 
veteran's surviving spouse.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  In January 2001 the Board remanded the case 
for further development.  The case has been returned to the 
Board for further appellate action.


REMAND

In August 2002, the appellant, submitted a VA Form 9, 
requesting a Travel Board or Videoconference hearing.  There 
is no evidence that she withdrew this request.  The RO should 
proceed to schedule her for such a hearing.  38 C.F.R. 
§ 20.704 (2001).

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should request the appellant 
clarify whether she wishes a Travel Board 
or Videoconference hearing be held, and 
then schedule the appellant, in 
accordance with the docket number of this 
case, for such hearing before a Member of 
the Board at the Columbia, South 
Carolina, VARO.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




